Citation Nr: 1309081	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder, to include a herniated disc L5, right, with complete extrusion.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was afforded a Travel Board hearing before an Acting Veterans Law Judge (VLJ) in June 2011.  A transcript of that hearing is of record and associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for a low back disorder, to include a herniated disc L5, right, with complete extrusion, based on service incurrence.  

The Veteran provided testimony in June 2011 before an Acting VLJ who no longer is employed by the Board.  Pursuant to 38 C.F.R. § 20.707, the VLJ who conducts the hearing on appeal must participate in any decision made on that appeal.  The Veteran has the option to attend another hearing.  

In this case, the Veteran indicated in a February 2013 letter, that he wanted to attend another hearing before a VLJ at the RO.  The Veteran has a right to such a hearing. 38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2012).  




Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action and schedule a Travel Board hearing for the Veteran.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


